Snapshot - 1:17MJ00168-1                                                                                                                              Page 1 of 3


      AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                                    UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                  v.
                        JOSE LUIS RAMIREZ JR                                        Criminal Number: 1:17MJ00168-1
                                                                                    Defendant's Attorney: Matthew Lemke, Assistant Federal Defender
      THE DEFENDANT:
             admitted guilt to violation of Charges One and Two as alleged in the violation petition filed on 2/12/2019 .
             was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                           Date Violation Ended
                                             The Defendant was Arrested in Los Angeles, California, on
       Charge One                            December 31, 2018, by the California Highway Patrol for a
                                             Violation of Driving Under the Influence
                                             The Defendant paid his Fine and Special Assessment in Full, he
       Charge Two                            Failed to Make a Payment on May 15, 2018, and Each Month
                                             Thereafter on the 15th, as Directed by the Court

       The court:        revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 4/5/2018 .

             The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge(s)       is/are dismissed.

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   2/20/2020
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Stanley A. Boone, United States Magistrate Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   2/24/2020
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc                                                     2/24/2020
Snapshot - 1:17MJ00168-1                                                                                                                  Page 2 of 3


      AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
      DEFENDANT: JOSE LUIS RAMIREZ JR                                                                                                Page 2 of 3
      CASE NUMBER: 1:17MJ00168-1

                                                                 IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      30 days custody, to be served on weekends.

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:
            The Court recommends that the defendant be incarcerated in a California facility, but only insofar as this accords with security
            classification and space availability. Central District - Los Angeles, California

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal
                    at 5:00 PM on 3/20/2020 .
                     as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc                                          2/24/2020
Snapshot - 1:17MJ00168-1                                                                                                                     Page 3 of 3


      AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
      DEFENDANT: JOSE LUIS RAMIREZ JR                                                                                                   Page 3 of 3
      CASE NUMBER: 1:17MJ00168-1

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of :
       24 months, to expire 2/22/2022.

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the Defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The Defendant's probation shall be unsupervised by the probation office.
       2.   The Defendant is ordered to obey all federal, state, and local laws.
       3.   The Defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and contact number.
       4.   The Defendant is committed to the custody of the United States Bureau of Prisons to be imprisoned for a total of 30 days to be
            served on weekends. The defendant shall report on 3/20/2020 by 5:00 p.m. and shall not be released any earlier than Sunday
            after 12:00 p.m. The defendant shall serve on weekends and report by 5:00 p.m. on Fridays and not be released any earlier than
            12:00 p.m. on Sundays.
       5.   The Defendant shall participate in a Multi-Offender DUI program through the California Department of Motor Vehicles by
            3/30/2020. The defendant shall complete the program by 12/31/2021.
       6.   The Defendant is ordered to personally appear for a Probation Review Hearing on February 18, 2021 at 10:00 am before
            U.S. Magistrate Judge Stanley A. Boone.

            A status report regarding the Defendant's performance on probation shall be filed 14 days prior to the Probation Review.
       7.   The Defendant shall attend an Alcohol Anonymous Course once per month while on probation and file sworn proof of
            attendance to the Court and Government Officer, through Counsel, if represented.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc                                             2/24/2020
